Citation Nr: 1712772	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  04-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the lumbar spine, status post-discectomy.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to October 29, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1955 to June 1959.  

This appeal has a long procedural history.  This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which, in pertinent part, granted service connection for post-discectomy degenerative joint disease of the lumbar spine (lumbar spine condition) and assigned a 20 percent disability rating effective August 11, 1997.  Among other things, the Veteran filed a timely notice of disagreement (NOD) in March 2004 as to the 20 percent rating assigned to his lumbar spine condition and the effective date assigned to this disability.  After a statement of the case was issued in July 2004, the Veteran perfected his appeal in August 2004, via VA Form 9 substantive appeal. 

The Veteran testified during a hearing before a Veterans' Law Judge in January 2005.  A transcript of this hearing has been associated with the claims file.  

In January 2007, the Board (among other things) remanded the Veteran's increased rating claim for additional development that consisted of obtaining outstanding medical records and affording the Veteran a VA examination in March 2007.  In May 2007, the RO issued a supplemental statement of the case continuing the 20 percent rating for the Veteran's service-connected lumbar spine disability.  Subsequent to receipt of additional evidence, the RO issued another supplemental statement of the case in October 2008.  The case was then returned to the Board. 
In December 2008, the Veteran was notified that the Veterans Law Judge who conducted his 2005 BVA hearing had retired.  The Veteran was afforded the opportunity to appear at another hearing.  See December 2008 letter from the Board to the Veteran.  In January 2009, the Veteran notified the Board that he did not wish to appear at a new hearing and asked that his case be considered based upon the evidence of record.  See response dated in January 2009. 

In August 2009, the Board issued a decision in which it, among other things, denied an increased rating in excess of 20 percent for the Veteran's service-connected lumbar spine condition.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In March 2011, the parties submitted a Joint Motion to Vacate in Part and Remand to the Court.  In the motion, the parties agreed (among other things) that the Board's reasons and bases for denying a rating higher than 20 percent for the Veteran's lumbar spine condition were inadequate as to (1) why the Veteran was not entitled to an increased rating pursuant to diagnostic code 5295 under the applicable pre-2003 Code of Federal Regulations, to include whether the Veteran was afforded the Goldthwaite's test/maneuver, and (2) why a 40 percent disability rating was not warranted for the Veteran's lumbar spine condition pursuant to Diagnostic Code 5292 under the pre-2003 Code of Federal Regulations.  See March 2011 Joint Motion to Vacate in Part and Remand.  The parties requested that the Board's decision as to these issues be vacated and remanded for readjudication consistent with the Joint Motion.  Id.  In a March 2011 order, the CAVC granted the Joint Motion to Vacate in Part and Remand.    

In December 2011, the Board issued a decision in which it, in pertinent part, remanded the Veteran's increased rating claim to the RO for additional development that included obtaining outstanding medical records and giving the Veteran a new VA examination.  Thereafter, the Veteran was afforded VA examinations in April 2012 and February 2015.  The appeal was then recertified to the Board for further review.  

Unfortunately, for reasons set forth below, the Board finds that this appeal must be Remanded once more to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

In remanding the present appeal, the Board observes that several other claims have recently been certified to the Board.  These claims include claims of entitlement to service connection for sleep apnea, gastroesophageal reflux disease (GERD), arthritis of the left shoulder, right shoulder, right hip, left hip, right elbow, left elbow, right hand and left hand.  These claims are not yet ripe for adjudication because the Veteran has requested BVA hearings regarding these claims; and the hearing requests remain pending. 


REMAND

As mentioned above, the Veteran was most recently afforded VA orthopedic examinations in April 2012 and February 2015.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that a medical examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  The Court further held that that if the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Here, the Board finds that the April 2012 and February 2015 VA examination reports of record do not meet the criteria set forth in Correia.  As such, a remand is necessary to obtain an addendum medical opinion and/or afford the Veteran a new VA examination that complies with the criteria set forth in Correia.  

In addition to the foregoing, the Veteran has indicated on several different occasions that he is totally disabled and unable to work due to his service-connected disabilities.  See, e.g., October 2009 deferred rating decision (noting that the Veteran raised the issue of a total disability rating); statements dated in May 2011 and May 2015; see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam).  The issue of entitlement to a total disability evaluation based on individual unemployability must also be remanded to the RO for adjudication as this issue is inextricably intertwined with the Veteran's increased rating lumbar spine claim.  In this regard, however, it should be noted that the claims file reveals the Veteran was granted a 100 percent schedular disability rating for chronic obstructive pulmonary disease effective October 29, 2013.  (He also was granted a 100 percent schedular evaluation for coronary artery disease effective from January 2015, and special monthly compensation paid at the housebound rate from January 2015 to May 2015, and aid and attendance benefits after May 2015.)  What is left for consideration is the Veteran's entitlement to a TDIU prior to October 29, 2013.  See April 2016 supplemental statement of the case.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the examiner who conducted the February 2015 examination to review the claims file and indicate whether the range of motion recorded was active, passive or both and whether it was in weight bearing or non-weight bearing or  both.  If this is not feasible, the examiner should explain the reasons.    

2.  If the February 2015 examiner is unable to provide the information requested in the preceding paragraph, schedule the Veteran for an orthopedic examination to determine the current severity of his service-connected lumbar spine disability.  The examiner should review the record.

The examiner should record the ranges of motion observed on clinical evaluation.  

The examiner should address whether the lumbar spine disability is manifested by pain, weakened movement, excess fatigability, or incoordination.  These determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should note any reports of limitation of motion during flare-ups and whether these reports are consistent with the examination findings.

If possible, the examiner should record the results of range of motion testing for pain on both active and passive motion, and on weight-bearing and non-weight bearing.  The examiner also is requested to conduct the Goldthwaite's test/maneuver and identify the outcome.  If the examiner is unable to conduct any indicated testing, he or she should clearly explain why that is so.  

3.  Subsequent to evaluating the Veteran's claim for a disability rating in excess of 20 percent for his service-connected lumbar spine condition, adjudicate whether the Veteran is entitled to a total disability evaluation based on individual unemployability prior to October 29, 2013. 

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



